Citation Nr: 0315653	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  96-08 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for atopic dermatitis, 
currently evaluated as 50 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel



INTRODUCTION

The veteran served on active duty from September 1969 to 
January 1974.

These matters initially arose before the Board of Veterans' 
Appeals (Board) from a rating decision of September 1995 by 
the Department of Veterans Affairs (VA) in St. Petersburg, 
Florida, Regional Office (RO.

In May 1998 and December 1999, the Board remanded the case to 
the RO for additional development of the evidence. 


REMAND

In May 1998 and December 1999, the Board remanded this case 
to the RO, in part, in order to obtain the veteran's VA 
Vocational Rehabilitation and Counseling folder. The March 
1996 supplemental statement of the case (SSOC) reflects that 
the contents of veteran's VA Vocational Rehabilitation and 
Counseling folder had been reviewed in conjunction with the 
veteran's claims.  This folder has not yet been associated 
with the adjudication claims folder. The prior remands also 
requested that the RO obtain a copy of the 1997 Social 
Security Administration (SSA) decision awarding benefits and 
the evidence on which that decision was based.  The RO 
attempted to obtain these records.  The SSA has not responded 
to the RO's most recent request in October 2000.  The RO 
should again attempt to obtain these records or obtain a 
definitive response from SSA.  Stegall v. West, 11 Vet. App. 
268 (1998).

The criteria for rating skin disorders had been amended, 
effective August 30, 2002.  67 Fed. Reg. 49590-49599 (July 
31, 2002).  The RO has not had the opportunity to review the 
veteran's claims in conjunction with the new rating criteria.  
The veteran has not been examined for compensation purposes 
since January1999.  In view of the new rating criteria, the 
Board has finds that a current VA examination would be of 
assistance in the adjudication of the veteran's claims.  

Accordingly, the case is REMANDED to the RO for the following 
development:
 
1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act are fully 
complied with and satisfied.  See 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107 
(West 2002); 38 C.F.R §§ 3.102, 3.159, 
3.326(a) (2002); and Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical which have not been 
previously submitted pertaining to 
treatment for his skin disorder covering 
the period from February 2000 to the 
present.  

3.  The RO should obtain the veteran's VA 
vocational rehabilitation folder, and 
associate it with the claims folder.  If 
the folder cannot be located the RO 
should so state.

4.  The RO should again request the SSA 
to furnish a copy of the decision 
awarding disability benefits and the 
evidence on which that grant was based.  
Inform SSA that we have the records 
through the June 1995 decision.  If these 
records are unavailable request SSA to so 
state.  

5.  The veteran should be scheduled for a 
VA examination by a dermatologist to 
ascertain the extent and severity of the 
service-connected skin disorders.  Any 
necessary tests and studies should be 
performed.  Color photographs of the 
involved areas should be included in the 
report.  It is requested that the 
examiner obtain a detailed occupational 
history.  Following the examination it is 
requested that the examiner indicate what 
percentage of the entire body and what 
percentage of the exposed areas are 
affected and whether the veteran is on 
constant or near constant systemic 
therapy.  The examiner should provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to be gainfully 
employed.  The examination report should 
contain the full rationale for all 
opinions expressed.  

6.  Thereafter the RO should re-
adjudicate the veteran's claims, to 
include the revised rating criteria for 
skin disorders.

7.  If the benefits sought on appeal 
remain denied, the appellant and 
representative should be furnished a 
supplemental statement of the case that 
includes the revised rating criteria for 
increased evaluations for skin disorders, 
and given an opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




